SODIUM ION STORAGE MATERIAL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 1/23/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because IDS listing requirements are: non-patent literature cited by publisher, author (if any), title, relevant pages, and date and place of publication. In the present case, the IDS fails to disclose the publisher, relevant pages, and the date and place of the publications for the cited NPL documents.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 8, 10, and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Appl. Mat. Interfaces, 2017, 9, 2309-2316).
Regarding claims 1, 12, 17, and 18, Li et al. teach a sodium-ion storage material  for a sodium-ion battery and an electrolyte (Electrochemical measurement) comprising one or more materials selected from the group consisting of CuxS, FeS, FeS2, Ni3S, NbS2, SbOx, SbSx, SnS and SnS2, wherein 0<x≤2. (Abstract discloses CuS –reduced graphite oxide (RGO) composites for a sodium ion storage material.)
 Regarding claim 2, Li et al. teach the sodium-ion storage of claim 1, wherein the materials are particles having a size of 1 nm to 500 µm (Page 2310, results and discussion state a diameter of ~300 nm.)
Regarding claims 4-6, Li et al. teach the sodium-ion storage of claim 2, wherein the materials have one or more shapes selected from the group consisting of nanoplates, nanospheres, nanowires, hollow nanospheres, nanoboxes, nanodots and nanotubes, a nanoplate shape, a polygonal shape (Abstract discloses nanosheets.).
Regarding claim 8, Li et al. teach the sodium-ion storage of claim 5, wherein the materials are those in which two nanoplates are oriented to cross each other (Figure 1).
Regarding claim 10, Li et al. teach the sodium-ion storage of claim 5, wherein the nanoplates have a diameter of 100 nm to 1000 nm (Page 2310, results and discussion state a diameter of ~300 nm.).
Regarding claim 13, Li et al. teach the electrode material of claim 12, wherein the electrode active material is coated with one or more selected from the group consisting of conductive carbon, precious metals, and metals (Abstract and figure 1 disclose CuS nanosheets fixed onto a surface of RGO.).
Regarding claims 14 and 15, Li et al. teach the electrode material of claim 12, wherein the electrode material further comprises a binder; wherein the binder comprises one or more selected from the group consisting of polyvinylidene fluoride, polyvinyl alcohol, polyacrylic acid, alginic acid, carboxymethyl cellulose (CMC), starch, hydroxypropyl cellulose, regenerated cellulose, polyvinylpyrrolidone, tetrafluoroethylene, polyethylene, polypropylene, an ethylene-propylene- diene terpolymer (EPDM), sulfonated EPDM, styrene-butylene rubber, and fluorinated rubber. (Electrochemical measurement discloses the use of CMC binder.)
Regarding claim 16, Li et al. teach the electrode material of claim 12, wherein the electrode material further comprises a conductive material. (Electrochemical measurements discloses the addition of Super-P.)

Claims 1, 2, 4-11, 12, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (Nat. Commun 9, 922 (2018))
Regarding claims 1, 12, 17, and 18, Park et al. teach a sodium-ion storage material  for a sodium-ion battery and an electrolyte (Discussion) comprising one or more materials selected from the group consisting of CuxS, FeS, FeS2, Ni3S, NbS2, SbOx, SbSx, SnS and SnS2, wherein 0<x≤2. (Abstract discloses CuS nanoplates for a sodium ion storage material.)
 Regarding claim 2, Park et al. teach the sodium-ion storage of claim 1, wherein the materials are particles having a size of 1 nm to 500 µm (Page 2, results state a diameter of ~300 nm.).
Regarding claims 4-7, Parket al. teach the sodium-ion storage of claim 2, wherein the materials have one or more shapes selected from the group consisting of nanoplates, nanospheres, nanowires, hollow nanospheres, nanoboxes, nanodots and nanotubes, a nanoplate shape, a polygonal shape, a hexagonal shape (Abstract discloses nanoplates. Results on page 2 further state a hexagonal shape.).
Regarding claim 8, Park et al. teach the sodium-ion storage of claim 5, wherein the materials are those in which two nanoplates are oriented to cross each other (Figure 4).
Regarding claim 9, Park et al. teach the sodium-ion storage of claim 8, wherein the first nanoplate of the two nanoplates is oriented along the {001} plane, and the second nanoplate is oriented along the {100} plane.(Fig. 1, and results on page 2.)
Regarding claim 10, Park et al. teach the sodium-ion storage of claim 5, wherein the nanoplates have a diameter of 100 nm to 1000 nm (Page 2, results state a diameter of ~300 nm.).
Regarding claim 11, Park et al. wherein the nanoplates have a thickness between 10 nm and 100 nm (Page 2, results state a thickness of ~30 nm.)
Claims 1 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2016/190659 A1) using (US 2018/0301738 A1).
Regarding claim 1, Kim et al. teach a sodium-ion storage material (Abstract) comprising one or more materials selected from the group consisting of CuxS, FeS, FeS2, Ni3S, NbS2, SbOx, SbSx, SnS and SnS2, wherein 0<x≤2 (Paragraph 0082 discloses sulfides of antimony, Sb, for an active electrode material.).
Regarding claims 19-21, Kim et al. teach an electrode material for a seawater battery (Paragraph 0095) comprising the sodium ion storage material of claim 1 as an electrode active material (Paragraph 0082 discloses sulfides of antimony, Sb, for an active electrode material.) and an electrolyte (Paragraphs 0115-0116).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729